DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, and 18 have been amended. Claims 1-20 are presented for examination.
Response to Amendment
Applicant's amendment has obviated the objections to the specification given in the first Office Action. To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent
Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Claim 1:
	Step 1: The claim recites a computer-implemented prediction method; therefore it falls into the statutory category of processes.
	Step 2A Prong 1: The claim recites limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception.
Specifically, the following limitations are directed towards mental processes:
“detecting an anomaly of content between at least two images in a social media timeline” (Humans can observe the content of two images and determine if there is something anomalous about them) 
“analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly” (Humans can read through and interpret a wide variety of data types including the contents of an image) 
“predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data” (Humans can evaluate when  images were taken based on the context of the image)
	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the additional element of the claim, the limitation that the method be “computer-implemented”, is merely an element that enables the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process. (See MPEP § 2106.05(b)(I)).
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim is that it is “computer-implemented.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not integrate the abstract idea into a practical application. The additional limitation listed above from the claim is mere an instruction to apply the judicial exception. The recitation of computer implementation does not amount to significantly more than the judicial exception. Accordingly, the claim is not patent eligible. 

Claim 2: 
Step 1: A process, as above.

Step 2A Prong 2: As this claim merely further defines or limits the mental processes of the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. This judicial exception is not integrated into a practical application because the additional element of the claim, the limitation that the method be “computer-implemented”, is merely an element that enables the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process. (See MPEP § 2106.05(b)(I)).
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim is that it is “computer-implemented.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not integrate the abstract idea into a practical application. The additional limitation listed above from the claim is mere an instruction to apply the judicial exception. The recitation of computer implementation does not amount to significantly more than the judicial exception. Accordingly, the claim is not patent eligible. 

Claim 3:
Step 1: A process, as above.

Step 2A Prong 2: As this claim merely further defines or limits the mental processes of the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. This judicial exception is not integrated into a practical application because the additional element of the claim, the limitation that the method be “computer-implemented”, is merely an element that enables the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process. (See MPEP § 2106.05(b)(I)).
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim is that it is “computer-implemented.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not integrate the abstract idea into a practical application. The additional limitation listed above from the claim is mere an instruction to apply the judicial exception. The recitation of computer implementation does not amount to significantly more than the judicial exception. Accordingly, the claim is not patent eligible. 

Claim 4:

Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 1, on which it is dependent. The limitation “wherein the anomaly is based on an indication that the at least two images are out of temporal order” is simply further defining or limiting terms already recited.  Limiting the “anomaly” cited in the limitations of claim 1 so that it “is based on an indication that the at least two images are out of temporal order” does not change the fact that the underlying processes of “detecting an anomaly” or “analyzing at least one of contextual data and image data” are mentally performable, as in claim 1.
Step 2A Prong 2: As this claim merely further defines or limits the mental processes of the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. This judicial exception is not integrated into a practical application because the additional element of the claim, the limitation that the method be “computer-implemented”, is merely an element that enables the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process. (See MPEP § 2106.05(b)(I)).
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim is that it is “computer-implemented.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not integrate the abstract idea into a practical application. The additional limitation listed above from the claim is mere an instruction to apply the judicial exception. The recitation of computer implementation does not amount to significantly more than the judicial exception. Accordingly, the claim is not patent eligible. 


Step 1: A process, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 1, on which it is dependent. Additionally, the claim recites the limitation “re-ordering the at least two images…” which can be performed mentally as a human can mentally rearrange a sequence.
	Step 2A Prong 2: The claim recites that the images be reordered “in the social media timeline to synchronize an actual time for the at least two images in the social media timeline.” This limitation does not integrate the judicial exception into a practical application as it merely instructs that the mental process be performed in a computer environment (See MPEP § 2106.05(h)).
	Step 2B:    The limitation “in the social media timeline to synchronize an actual time for the at least two images in the social media timeline” does not amount to significantly more than the judicial exception. The additional limitation from the claim is merely an instruction to implement the judicial exception in a computer environment. Accordingly, the claim is not patent eligible (See MPEP § 2106.05(h)). 

Claim 6:
Step 1: A process, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 1, on which it is dependent. The limitation “wherein the anomaly is based on an indication that the at least two images are taken at a different time” is simply further defining or limiting terms already recited. Limiting the “anomaly” cited in the limitations of claim 1 so that it “is based on an 
Step 2A Prong 2: As this claim merely further defines or limits the mental processes of the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. This judicial exception is not integrated into a practical application because the additional element of the claim, the limitation that the method be “computer-implemented”, is merely an element that enables the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process. (See MPEP § 2106.05(b)(I)).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim is that it is “computer-implemented.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not integrate the abstract idea into a practical application. The additional limitation listed above from the claim is mere an instruction to apply the judicial exception. The recitation of computer implementation does not amount to significantly more than the judicial exception. Accordingly, the claim is not patent eligible.

Claim 7:
Step 1: A process, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 1, on which it is dependent. The limitation “wherein the actual time predicted includes a period of time and a specific time” is simply further defining or limiting terms already recited. 
Step 2A Prong 2: As this claim merely further defines or limits the mental processes of the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. This judicial exception is not integrated into a practical application because the additional element of the claim, the limitation that the method be “computer-implemented”, is merely an element that enables the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process. (See MPEP § 2106.05(b)(I)).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim is that it is “computer-implemented.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not integrate the abstract idea into a practical application. The additional limitation listed above from the claim is mere an instruction to apply the judicial exception. The recitation of computer implementation does not amount to significantly more than the judicial exception. Accordingly, the claim is not patent eligible.
Claim 8:
Step 1: A process, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 1, on which it is dependent. The limitation “wherein a type of the contextual data is selected from a group consisting of: an e-mail, a prior posted image, a prior caption, a user comment; another user comment; calendar data; a financial transaction history; a travel history; Global Positioning 
Step 2A Prong 2: As this claim merely further defines or limits the mental processes of the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. This judicial exception is not integrated into a practical application because the additional element of the claim, the limitation that the method be “computer-implemented”, is merely an element that enables the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process. (See MPEP § 2106.05(b)(I)).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim is that it is “computer-implemented.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not integrate the abstract idea into a practical application. The additional limitation listed above from the claim is mere an instruction to apply the judicial exception. The recitation of computer implementation does not amount to significantly more than the judicial exception. Accordingly, the claim is not patent eligible.

Claim 9:
Step 1: A process, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 1, on which it is dependent. The limitation “wherein the predicting predicts the actual time of the event based on both of the image data and the contextual data.” is simply further defining or limiting terms already recited. Limiting the “predicting” cited in the limitations of claim 1 so that it “predicts the actual time of the event based on both of the image data and the contextual data” does not change the fact that the underlying process of “predicting an actual time” is mentally performable, as in claim 1.
Step 2A Prong 2: As this claim merely further defines or limits the mental processes of the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. This judicial exception is not integrated into a practical application because the additional element of the claim, the limitation that the method be “computer-implemented”, is merely an element that enables the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process. (See MPEP § 2106.05(b)(I)).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim is that it is “computer-implemented.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not integrate the abstract idea into a practical application. The additional limitation listed above from the claim is mere an instruction to 

Claim 10:
	Step 1: A process, as above.
	Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 1, on which it is dependent. 
	Step 2A Prong 2: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation of “embodied in a cloud-computing environment” is merely an instruction to perform the judicial exception in a computing environment.
	Step 2B: The claim does not include additional elements that amount to significantly more than the judicial exception. The limitation “embodied in a cloud-computing environment” is merely an instruction to apply the judicial exception to a computing environment and, as stated in the specification of the instant application is well-known, routine, and conventional (Spec. Para. [0046]: “Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop circuits, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or circuits, and the like.”).

Claim 11: 

Step 2A Prong 1: The claim recites limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception.
Specifically, the following limitations are directed towards mental processes:
“detecting an anomaly of content between at least two images in a social media timeline” (Humans can observe the content of two images and determine if there is something anomalous about them) 
“analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly” (Humans can read through and interpret a wide variety of data types including the contents of an image) 
 “predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data” (Humans can evaluate when  images were taken based on the context of the image)
	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the additional elements of the claim, “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer…”, are merely elements that enable the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process. (See MPEP § 2106.05(b)(I)).
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim is that it is “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform.” The claim does not include 

Claim 12: 
Step 1: A manufacture, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 11, on which it is dependent. The limitation “wherein the at least two images comprise images from non-real time posts” is simply further defining or limiting terms already recited. Limiting the “at least two images” cited in the limitations of claim 11 to being “from non-real time posts” does not change the fact that the underlying processes of “detecting an anomaly”, “analyzing at least one of contextual data and image data”, or “predicting an actual time” are mentally performable, as in claim 11.
Step 2A Prong 2: As this claim merely further defines or limits the mental processes of the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. This judicial exception is not integrated into a practical application because the additional elements of the claim, “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer…”, are merely elements that enable the performance of a mental process in a computer 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim is that it is “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not integrate the abstract idea into a practical application. The additional limitation listed above from the claim is mere an instruction to apply the judicial exception in a computing environment using generic computing elements. The recitation of computer implementation does not amount to significantly more than the judicial exception. Accordingly, the claim is not patent eligible.
 

Claim 13:
Step 1: A manufacture, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 11, on which it is dependent. The limitation “wherein the anomaly comprises a physical impossibility between the at least two images” is simply further defining or limiting terms already recited.  Limiting the “anomaly” cited in the limitations of claim 1 so that it “comprises a physical impossibility between the at least two images” does not change the fact that the underlying processes of “detecting an anomaly” or “analyzing at least one of contextual data and image data” are mentally performable, as in claim 11.

	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim is that it is “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not integrate the abstract idea into a practical application. The additional limitation listed above from the claim is mere an instruction to apply the judicial exception in a computing environment using generic computing elements. The recitation of computer implementation does not amount to significantly more than the judicial exception. Accordingly, the claim is not patent eligible.
  

Claim 14:
Step 1: A manufacture, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial 
Step 2A Prong 2: As this claim merely further defines or limits the mental processes of the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. This judicial exception is not integrated into a practical application because the additional elements of the claim, “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer…”, are merely elements that enable the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process. (See MPEP § 2106.05(b)(I)).
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim is that it is “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not integrate the abstract idea into a practical application. The additional limitation listed above from the claim is mere an instruction to apply the judicial exception in a computing environment using generic computing elements. The recitation of computer implementation does not amount to significantly more than the judicial exception. Accordingly, the claim is not patent eligible.

Claim 15: 
Step 1: A manufacture, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 1, on which it is dependent. Additionally, the claim recites the limitation “re-ordering the at least two images…” which can be performed mentally as a human can mentally rearrange a sequence.
	Step 2A Prong 2: The claim recites that the images be reordered “in the social media timeline to synchronize an actual time for the at least two images in the social media timeline.” This limitation does not integrate the judicial exception into a practical application as it merely instructs that the mental process be performed in a computer environment (See MPEP § 2106.05(h)).
	Step 2B:    The limitation “in the social media timeline to synchronize an actual time for the at least two images in the social media timeline” does not amount to significantly more than the judicial exception. The additional limitation from the claim is merely an instruction to implement the judicial exception in a computer environment. Accordingly, the claim is not patent eligible (See MPEP § 2106.05(h)).

Claim 16:
Step 1: A manufacture, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 11, on which it is dependent. The limitation “wherein the anomaly is based on an indication that the at least two images are taken at a different time” is simply further defining or limiting 
Step 2A Prong 2: As this claim merely further defines or limits the mental processes of the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. This judicial exception is not integrated into a practical application because the additional elements of the claim, “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer…”, are merely elements that enable the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process. (See MPEP § 2106.05(b)(I)).
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim is that it is “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not integrate the abstract idea into a practical application. The additional limitation listed above from the claim is mere an instruction to apply the judicial exception in a computing environment using generic computing elements. The recitation of computer implementation does not amount to significantly more than the judicial exception. Accordingly, the claim is not patent eligible.



Step 1: A manufacture, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 11, on which it is dependent. The limitation “wherein the actual time predicted includes a period of time and a specific time” is simply further defining or limiting terms already recited. Limiting the “actual time” cited in the limitations of claim 11 so that it “includes a period of time and a specific time” does not change the fact that the underlying process of “analyzing at least one of contextual data and image data” is mentally performable, as in claim 11.
Step 2A Prong 2: As this claim merely further defines or limits the mental processes of the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. This judicial exception is not integrated into a practical application because the additional elements of the claim, “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer…”, are merely elements that enable the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process. (See MPEP § 2106.05(b)(I)).
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim is that it is “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not integrate the abstract idea into a practical application. The additional limitation 

Claim 18: 
Step1: The claim recites a prediction system; therefore, it falls into the statutory category of machines.
Step 2A Prong 1: The claim recites limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception.
Specifically, the following limitations are directed towards mental processes:
“detecting an anomaly of content between at least two images in a social media timeline” (Humans can observe the content of two images and determine if there is something anomalous about them) 
“analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly” (Humans can read through and interpret a wide variety of data types including the contents of an image) 
“predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data” (Humans can evaluate when  images were taken based on the context of the image)
Step 2A Prong 2: This judicial exception is not integrated into a practical application because the additional elements of the claim, “a processor” and “a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform,” are merely elements that enable the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process (See MPEP § 2106.05(b)(I)). 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitations of the claim are ‘a processor,’ and ‘a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform.’ The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. All of the additional limitations from the claim that are listed above are generic elements of a computing environment or mere instructions to apply the judicial exception to the computing environment. Neither these limitations nor the recitation of computer implementation amounts to significantly more than the judicial exception. Accordingly, the claim is not patent eligible.

Claim 19: 
Step 1: A machine, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 18, on which it is dependent. The limitation “wherein the at least two images comprise images from non-real time posts” is simply further defining or limiting terms already recited. Limiting the “at least two images” cited in the limitations of claim 18 to being “from non-real time posts” does not change the fact that the underlying processes of “detecting an anomaly”, “analyzing at least 
Step 2A Prong 2/Step 2B: As this claim merely further defines or limits the mental processes of the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. This judicial exception is not integrated into a practical application because the additional element of the claim, the limitation that the method be “computer-implemented”, is merely an element that enables the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process. (See MPEP § 2106.05(b)(I)).
Claim 20:
Step 1: A machine, as above.
	Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 18, on which it is dependent. 
	Step 2A Prong 2: The clam does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation of “embodied in a cloud-computing environment” is merely an instruction to perform the judicial exception in a computing environment.
	Step 2B: The claim does not include additional elements that amount to significantly more than the judicial exception. The limitation “embodied in a cloud-computing environment” is merely an instruction to apply the judicial exception to a computing environment and, as stated in the specification of the instant application is well-known, routine, and conventional (Spec. Para. [0046]: “Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop circuits, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or circuits, and the like.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically dis closed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (U.S. Patent No. 9,720,935 B2), hereinafter Hunt, in further view of Dsilva et al. (Temporal ordering and registration of images in studies of developmental dynamics), hereinafter Dsilva, and Goyal et al. (U.S. Pub. No. 20150170294 A1), hereinafter Goyal.

Regarding claim 1, Hunt discloses a computer-implemented prediction method, the method comprising (Col. 8 Lines 11-13: "A method comprising: receiving, by one or more computing devices computer server machines associated with a social network..." The reference explicitly discloses a method that utilizes a computer): 
detecting an anomaly… between at least two images in a social media timeline (Col. 3 Lines 36-42: "Even when the user uploads the photographs randomly (e.g., a newer photograph with a later timestamp is uploaded before an older photograph with an earlier timestamp), the photographs may still be sorted and arranged according to the timestamps indicating when the photographs are actually taken (e.g., as opposed to when they are uploaded to the server)." Here the anomaly is that the photographs are out of temporal order Col. 3 Lines 45-52: "In particular embodiments, the user may be a member of a social network, which has an associated social-networking website. The user may upload photographs to his account at the social-networking website. The photographs uploaded by the user at different times may be arranged along a timeline, such that each photograph is positioned at a correct point along the timeline based on the photograph's timestamp." This excerpt explicitly discloses that the photographs are associated with a timeline on a social-networking website); analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly (Col. 1 Lines 27-38: "When a user uploads an image, such as a digital photograph, to a website, the image may have associated metadata. In some cases, the metadata may be embedded in the image file itself. In particular embodiments, the embedded 30 metadata may include location information associated with the image, such as the latitude and longitude of the place where a digital photograph was taken… The embedded metadata may be extracted from the image and used to suggest, to the user, information to be associated with the image.” Col. 3 Lines 11-16: "As another example, suppose that the user wishes to provide time information to be associated with the photograph of the Golden Gate Bridge. In the embedded metadata, there may be a timestamp indicating when the photograph was taken. The timestamp may be extracted from the embedded metadata." The metadata provides contextual information about when and where the image was taken).  
Hunt fails to disclose detecting an anomaly of content between at least two images.
Dsilva teaches detecting an anomaly of content between at least two images (Results Para. 5: “Fig. 3A shows selected images from this live imaging data set, which contains 40 consecutive frames taken at 30 s intervals at a fixed position within a single embryo. Each image shows an optical cross-section near the posterior pole of a vertically oriented developing Drosophila embryo, with the nuclei labeled by Histone-RFP. Each frame was arbitrarily rotated, and the order of the frames was scrambled. The task is now to register these images and order them in time to reconstruct the developmental trajectory.” This excerpt describes Figure 3a, which shows a series of images of a Drosophila embryo that can be seen to be out of temporal and developmental order based on the content of the images.).
Dsilva is analogous to the instant application because they both speak to correctly predicting the order of erroneously ordered images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Hunt to include detecting anomalies of content between images in order to allow the method to detect subtle changes between images in large batches so that the process of temporally ordering the images can be more fully automated (Dsilva Abstract: “Currently, image registration and ordering are often done manually, requiring a significant amount of expertise with a specific system. However, as the sizes of imaging data sets grow, these tasks become increasingly difficult, especially when the images are noisy and the developmental changes being examined are subtle. To address these challenges, we present an automated approach to simultaneously register and temporally order imaging data sets.”).
Hunt, in view of Dsilva, fails to disclose predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data.
Goyal teaches predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data (Abstract: “The method comprises accessing a plurality of posts and scheduling information for the plurality of posts, wherein the scheduling information comprises a time period during which the plurality of posts is to be scheduled for posting on an online Social media site; predicting a response to each post at a plurality of times that fall within the time period; and scheduling, based on the predicted responses to each post, a time to post each post of the plurality of posts, wherein scheduling maximizes the predicted response to each post.” Here, the social media post are images and the predicting of the actual time takes the form of predicting when the posts will garner the best responses. Para. [0026]: “The prediction engine 128 uses prediction data 126 collected by the data collection module 124 from the SNS server 134. The predictions are based on a plurality of parameters including, but not limited to, the performance of past posts on the same social media channel, other industry channels, and the like, current trending topics for the target audience as measured by various sources, online behavior of the target audience for a particular post, and feature overlaps with posts that have already been scheduled.” Here, the reference lists the sources of contextual and image data that are analyzed for the purpose of making the predictions.)
Goyal is analogous to the instant application because both involve using contextual data to place images in a social media timeline. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Hunt to include predicting the actual time of an image based on image and contextual data in order to maximize the online engagement with the posted images for the purpose of marketing opportunities (Goyal Para [0004]: “A very important aspect of social media marketing is to present content to users at key times that maximize engagement and on-site activity. It may not be difficult to determine a time to post a single post such that it will be expected to result in maximum engagement and on-site activity. However, when a set of posts needs to be posted over a given time period, manual intervention and educated guesswork are required for dynamically scheduling the set of posts because the posting of a first post influences the engagement and on-site activity of a second post.”). 

Regarding claim 2, Hunt, in view of Dsilva and Goyal, discloses the computer-implemented method of claim 1. Hunt further discloses wherein the at least two images comprise images from non-real time posts (Col. 3 Lines 36-42: "Even when the user uploads the photographs randomly (e.g., a newer photograph with a later timestamp is uploaded before an older photograph with an earlier timestamp), the photographs may still be sorted and arranged according to the timestamps indicating when the photographs are actually taken (e.g., as opposed to when they are uploaded to the server)."The post being made are non-real time as they are being uploaded in random temporal order indicating they are not being posted as they are being taken.).
Regarding claim 3, Hunt, in view of Dsilva and Goyal, discloses the computer-implemented method of claim 1. Hunt fails to disclose wherein the anomaly comprises a physical impossibility between the at least two images.
Dsilva teaches wherein the anomaly comprises a physical impossibility between the at least two images (Results Para. 5: “Fig. 3A shows selected images from this live imaging data set, which contains 40 consecutive frames taken at 30 s intervals at a fixed position within a single embryo. Each image shows an optical cross-section near the posterior pole of a vertically oriented developing Drosophila embryo, with the nuclei labeled by Histone-RFP. Each frame was arbitrarily rotated, and the order of the frames was scrambled. The task is now to register these images and order them in time to reconstruct the developmental trajectory.” The order of the images shown in Fig. 3A, as described in the excerpt, have been scrambled, leaving the images in an order that is inconsistent with the developmental stages of an embryo. As the embryo cannot reach certain developmental stages out of order, this represents a physical impossibility between the images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Hunt to include registering anomalies that comprise a physical impossibility in order to allow the method to detect subtle changes between images in large batches so that the process of temporally ordering the images can be more fully automated (Dsilva Abstract: “Currently, image registration and ordering are often done manually, requiring a significant amount of expertise with a specific system. However, as the sizes of imaging data sets grow, these tasks become increasingly difficult, especially when the images are noisy and the developmental changes being examined are subtle. To address these challenges, we present an automated approach to simultaneously register and temporally order imaging data sets.”). 
"Even when the user uploads the photographs randomly (e.g., a newer photograph with a later timestamp is uploaded before an older photograph with an earlier timestamp), the photographs may still be sorted and arranged according to the timestamps indicating when the photographs are actually taken (e.g., as opposed to when they are uploaded to the server)." Here the anomaly is that the photographs are out of temporal order).

Regarding claim 5, Hunt, in view of Dsilva and Goyal, discloses the computer-implemented method of claim 1. Hunt further discloses the method comprising re-ordering the at least two images in the social media timeline to synchronize an actual time for the at least two images in the social media timeline (Col. 3 Lines 36-44: "Even when the user uploads the photographs randomly (e.g., a newer photograph with a later timestamp is uploaded before an older photograph with an earlier timestamp), the photographs may still be sorted and arranged according to the timestamps indicating when the photographs are actually taken (e.g., as opposed to when they are uploaded to the server). Thus, each photograph may be placed at an appropriate and correct position along the timeline based on its timestamp." The reference explicitly discloses reordering the images so they are in the appropriate place on a timeline based on the time they are taken).

Regarding claim 6, Hunt, in view of Dsilva and Goyal, discloses the computer-implemented method of claim 1.  Hunt further discloses wherein the anomaly is based on an indication that the at least two images are taken at a different time (Col. 3 Lines 36-42: "Even when the user uploads the photographs randomly (e.g., a newer photograph with a later timestamp is uploaded before an older photograph with an earlier timestamp), the photographs may still be sorted and arranged according to the timestamps indicating when the photographs are actually taken (e.g., as opposed to when they are uploaded to the server)." Here, the anomaly is indicated by the timestamps showing that the pictures were taken at different times).

Regarding claim 7, Hunt, in view of Dsilva and Goyal, discloses the computer-implemented method of claim 1. Hunt fails to disclose wherein the actual time predicted includes a period of time and a specific time.
Goyal teaches wherein the actual time predicted includes a period of time (Para. [0016]: “The prediction matrix is used to determine an improved weighted aggregate predicted response for all of the posts. More specifically, a schedule is generated that provides a maximum number of responses for all posts as a whole during a specific time period.” The reference speaks about making predictions for the posts within a specific time period) and a specific time (Para. [0015]: “The prediction module 116 predicts the engagement and on-site activity for each post in the plurality of posts 112 at each specific time for which predictions are made using prediction engine 128.” The reference states that the predictions are made for specific times).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Hunt to include predicting a period of time and a specific time in order to maximize the online engagement with the posted images for the purpose of marketing opportunities (Goyal Para [0004]: “A very important aspect of social media marketing is to present content to users at key times that maximize engagement and on-site activity. It may not be difficult to determine a time to post a single post such that it will be expected to result in maximum engagement and on-site activity. However, when a set of posts needs to be posted over a given time period, manual intervention and educated guesswork are required for dynamically scheduling the set of posts because the posting of a first post influences the engagement and on-site activity of a second post.”).

Regarding claim 9, Hunt, in view of Dsilva and Goyal, discloses the computer-implemented method of claim 1. Hunt fails to disclose wherein the predicting predicts the actual time of the event based on both of the image data and the contextual data.
Goyal teaches wherein the predicting predicts the actual time of the event based on both of the image data and the contextual data. (Para. [0026]: “The prediction engine 128 uses prediction data 126 collected by the data collection module 124 from the SNS server 134. The predictions are based on a plurality of parameters including, but not limited to, the performance of past posts on the same social media channel, other industry channels, and the like, current trending topics for the target audience as measured by various sources, online behavior of the target audience for a particular post, and feature overlaps with posts that have already been scheduled.” Here, the reference lists the sources of contextual and image data that are analyzed for the purpose of making the predictions with the performance of past post being the image data and the other sources being the contextual data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Hunt to include predicting the actual time of an image based on image and contextual data in order to maximize the online engagement with the posted images for the purpose of marketing opportunities (Goyal Para [0004]: “A very important aspect of social media marketing is to present content to users at key times that maximize engagement and on-site activity. It may not be difficult to determine a time to post a single post such that it will be expected to result in maximum engagement and on-site activity. However, when a set of posts needs to be posted over a given time period, manual intervention and educated guesswork are required for dynamically scheduling the set of posts because the posting of a first post influences the engagement and on-site activity of a second post.”).

“Particular embodiments may be implemented on one or more computer systems. FIG. 2 illustrates an example computer system 200. In particular embodiments, one or more computer systems 200 perform one or more steps of one or more methods described or illustrated herein.” Col. 4 Lines 40-44: “Particular embodiments may be implemented on one or more computer systems. FIG. 2 illustrates an example computer system 200. In particular embodiments, one or more computer systems 200 perform one or more steps of one or more methods described or illustrated herein.” In these excerpts, the reference explains that its methodology may be run on a computing device utilizing cloud based operating system.).

Regarding claim 11, Hunt discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (Col. 9 Lines 29-34: “One or more computer-readable non-transitory storage media embodying software that is operable when executed to: receive, by one or more computer server machines associated with a social network, a media item from a client device associated with a user of the social network…” The reference explicitly describes a computer program product encoded on a computer-readable medium to be executed by a computer.): 
detecting an anomaly… between at least two images in a social media timeline (Col. 3 Lines 36-42: "Even when the user uploads the photographs randomly (e.g., a newer photograph with a later timestamp is uploaded before an older photograph with an earlier timestamp), the photographs may still be sorted and arranged according to the timestamps indicating when the photographs are actually taken (e.g., as opposed to when they are uploaded to the server)." Here the anomaly is that the photographs are out of temporal order Col. 3 Lines 45-52: "In particular embodiments, the user may be a member of a social network, which has an associated social-networking website. The user may upload photographs to his account at the social-networking website. The photographs uploaded by the user at different times may be arranged along a timeline, such that each photograph is positioned at a correct point along the timeline based on the photograph's timestamp." This excerpt explicitly discloses that the photographs are associated with a timeline on a social-networking website); analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly (Col. 1 Lines 27-38: "When a user uploads an image, such as a digital photograph, to a website, the image may have associated metadata. In some cases, the metadata may be embedded in the image file itself. In particular embodiments, the embedded 30 metadata may include location information associated with the image, such as the latitude and longitude of the place where a digital photograph was taken… The embedded metadata may be extracted from the image and used to suggest, to the user, information to be associated with the image.” Col. 3 Lines 11-16: "As another example, suppose that the user wishes to provide time information to be associated with the photograph of the Golden Gate Bridge. In the embedded metadata, there may be a timestamp indicating when the photograph was taken. The timestamp may be extracted from the embedded metadata." The metadata provides contextual information about when and where the image was taken).  
Hunt fails to disclose detecting an anomaly of content between at least two images.
Dsilva teaches detecting an anomaly of content between at least two images (Results Para. 5: “Fig. 3A shows selected images from this live imaging data set, which contains 40 consecutive frames taken at 30 s intervals at a fixed position within a single embryo. Each image shows an optical cross-section near the posterior pole of a vertically oriented developing Drosophila embryo, with the nuclei labeled by Histone-RFP. Each frame was arbitrarily rotated, and the order of the frames was scrambled. The task is now to register these images and order them in time to reconstruct the developmental trajectory.” This excerpt describes Figure 3a, which shows a series of images of a Drosophila embryo that can be seen to be out of temporal and developmental order based on the content of the images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Hunt to include detecting anomalies of content between images in order to allow the method to detect subtle changes between images in large batches so that the process of temporally ordering the images can be more fully automated (Dsilva Abstract: “Currently, image registration and ordering are often done manually, requiring a significant amount of expertise with a specific system. However, as the sizes of imaging data sets grow, these tasks become increasingly difficult, especially when the images are noisy and the developmental changes being examined are subtle. To address these challenges, we present an automated approach to simultaneously register and temporally order imaging data sets.”).
Hunt, in view of Dsilva, fails to disclose predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data.
Goyal teaches predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data (Abstract: “The method comprises accessing a plurality of posts and scheduling information for the plurality of posts, wherein the scheduling information comprises a time period during which the plurality of posts is to be scheduled for posting on an online Social media site; predicting a response to each post at a plurality of times that fall within the time period; and scheduling, based on the predicted responses to each post, a time to post each post of the plurality of posts, wherein scheduling maximizes the predicted response to each post.” Here, the social media post are images and the predicting of the actual time takes the form of predicting when the posts will garner the best responses. Para. [0026]: “The prediction engine 128 uses prediction data 126 collected by the data collection module 124 from the SNS server 134. The predictions are based on a plurality of parameters including, but not limited to, the performance of past posts on the same social media channel, other industry channels, and the like, current trending topics for the target audience as measured by various sources, online behavior of the target audience for a particular post, and feature overlaps with posts that have already been scheduled.” Here, the reference lists the sources of contextual and image data that are analyzed for the purpose of making the predictions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Hunt to include predicting the actual time of an image based on image and contextual data in order to maximize the online engagement with the posted images for the purpose of marketing opportunities (Goyal Para [0004]: “A very important aspect of social media marketing is to present content to users at key times that maximize engagement and on-site activity. It may not be difficult to determine a time to post a single post such that it will be expected to result in maximum engagement and on-site activity. However, when a set of posts needs to be posted over a given time period, manual intervention and educated guesswork are required for dynamically scheduling the set of posts because the posting of a first post influences the engagement and on-site activity of a second post.”).

Regarding claim 12, Hunt, in view of Dsilva and Goyal, discloses the computer program product of claim 11. Hunt further discloses wherein the at least two images comprise images from non-real time posts (Col. 3 Lines 36-42: "Even when the user uploads the photographs randomly (e.g., a newer photograph with a later timestamp is uploaded before an older photograph with an earlier timestamp), the photographs may still be sorted and arranged according to the timestamps indicating when the photographs are actually taken (e.g., as opposed to when they are uploaded to the server)."The post being made are non-real time as they are being uploaded in random temporal order indicating they are not being posted as they are being taken.).

Regarding claim 13, Hunt, in view of Dsilva and Goyal, discloses the computer program product of claim 11. Hunt fails to disclose wherein the anomaly comprises a physical impossibility between the at least two images.
Dsilva teaches wherein the anomaly comprises a physical impossibility between the at least two images (Results Para. 5: “Fig. 3A shows selected images from this live imaging data set, which contains 40 consecutive frames taken at 30 s intervals at a fixed position within a single embryo. Each image shows an optical cross-section near the posterior pole of a vertically oriented developing Drosophila embryo, with the nuclei labeled by Histone-RFP. Each frame was arbitrarily rotated, and the order of the frames was scrambled. The task is now to register these images and order them in time to reconstruct the developmental trajectory.” The order of the images shown in Fig. 3A, as described in the excerpt, have been scrambled, leaving the images in an order that is inconsistent with the developmental stages of an embryo. As the embryo cannot reach certain developmental stages out of order, this represents a physical impossibility between the images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Hunt to include registering anomalies that comprise a physical impossibility in order to allow the method to detect subtle changes between images in large batches so that the process of temporally ordering the images can be more fully automated (Dsilva Abstract: “Currently, image registration and ordering are often done manually, requiring a significant amount of expertise with a specific system. However, as the sizes of imaging data sets grow, these tasks become increasingly difficult, especially when the images are noisy and the developmental changes being examined are subtle. To address these challenges, we present an automated approach to simultaneously register and temporally order imaging data sets.”).

Regarding claim 14, Hunt, in view of Dsilva and Goyal, discloses the computer program product of claim 11. Hunt discloses wherein the anomaly is based on an indication that the at least two images are out of temporal order (Col. 3 Lines 36-42: "Even when the user uploads the photographs randomly (e.g., a newer photograph with a later timestamp is uploaded before an older photograph with an earlier timestamp), the photographs may still be sorted and arranged according to the timestamps indicating when the photographs are actually taken (e.g., as opposed to when they are uploaded to the server)." Here the anomaly is that the photographs are out of temporal order).

Regarding claim 15, Hunt, in view of Dsilva and Goyal, discloses the computer program product of claim 11. Hunt further discloses the product comprising re-ordering the at least two images in the social media timeline to synchronize an actual time for the at least two images in the social media timeline (Col. 3 Lines 36-44: "Even when the user uploads the photographs randomly (e.g., a newer photograph with a later timestamp is uploaded before an older photograph with an earlier timestamp), the photographs may still be sorted and arranged according to the timestamps indicating when the photographs are actually taken (e.g., as opposed to when they are uploaded to the server). Thus, each photograph may be placed at an appropriate and correct position along the timeline based on its timestamp." The reference explicitly discloses reordering the images so they are in the appropriate place on a timeline based on the time they are taken).

Regarding claim 16, Hunt, in view of Dsilva and Goyal, discloses the computer program product of claim 11.  Hunt further discloses wherein the anomaly is based on an indication that the at least two "Even when the user uploads the photographs randomly (e.g., a newer photograph with a later timestamp is uploaded before an older photograph with an earlier timestamp), the photographs may still be sorted and arranged according to the timestamps indicating when the photographs are actually taken (e.g., as opposed to when they are uploaded to the server)." Here, the anomaly is indicated by the timestamps showing that the pictures were taken at different times).

Regarding claim 17, Hunt, in view of Dsilva and Goyal, discloses the computer program product of claim 11. Hunt fails to disclose wherein the actual time predicted includes a period of time and a specific time.
Goyal teaches wherein the actual time predicted includes a period of time (Para. [0016]: “The prediction matrix is used to determine an improved weighted aggregate predicted response for all of the posts. More specifically, a schedule is generated that provides a maximum number of responses for all posts as a whole during a specific time period.” The reference speaks about making predictions for the posts within a specific time period) and a specific time (Para. [0015]: “The prediction module 116 predicts the engagement and on-site activity for each post in the plurality of posts 112 at each specific time for which predictions are made using prediction engine 128.” The reference states that the predictions are made for specific times).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Hunt to include predicting a period of time and a specific time in order to maximize the online engagement with the posted images for the purpose of marketing opportunities (Goyal Para [0004]: “A very important aspect of social media marketing is to present content to users at key times that maximize engagement and on-site activity. It may not be difficult to determine a time to post a single post such that it will be expected to result in maximum engagement and on-site activity. However, when a set of posts needs to be posted over a given time period, manual intervention and educated guesswork are required for dynamically scheduling the set of posts because the posting of a first post influences the engagement and on-site activity of a second post.”).

Regarding claim 18, Hunt discloses a prediction system, the system comprising: a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform (Col. 10 Lines 57-61: “A system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to…” The reference claims a system comprising a processor operably coupled to a memory that contains the instructions to be carried out by the processor): 
detecting an anomaly… between at least two images in a social media timeline (Col. 3 Lines 36-42: "Even when the user uploads the photographs randomly (e.g., a newer photograph with a later timestamp is uploaded before an older photograph with an earlier timestamp), the photographs may still be sorted and arranged according to the timestamps indicating when the photographs are actually taken (e.g., as opposed to when they are uploaded to the server)." Here the anomaly is that the photographs are out of temporal order Col. 3 Lines 45-52: "In particular embodiments, the user may be a member of a social network, which has an associated social-networking website. The user may upload photographs to his account at the social-networking website. The photographs uploaded by the user at different times may be arranged along a timeline, such that each photograph is positioned at a correct point along the timeline based on the photograph's timestamp." This excerpt explicitly discloses that the photographs are associated with a timeline on a social-networking website); analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly (Col. 1 Lines 27-38: "When a user uploads an image, such as a digital photograph, to a website, the image may have associated metadata. In some cases, the metadata may be embedded in the image file itself. In particular embodiments, the embedded 30 metadata may include location information associated with the image, such as the latitude and longitude of the place where a digital photograph was taken… The embedded metadata may be extracted from the image and used to suggest, to the user, information to be associated with the image.” Col. 3 Lines 11-16: "As another example, suppose that the user wishes to provide time information to be associated with the photograph of the Golden Gate Bridge. In the embedded metadata, there may be a timestamp indicating when the photograph was taken. The timestamp may be extracted from the embedded metadata." The metadata provides contextual information about when and where the image was taken).  
Hunt fails to disclose detecting an anomaly of content between at least two images.
Dsilva teaches detecting an anomaly of content between at least two images (Results Para. 5: “Fig. 3A shows selected images from this live imaging data set, which contains 40 consecutive frames taken at 30 s intervals at a fixed position within a single embryo. Each image shows an optical cross-section near the posterior pole of a vertically oriented developing Drosophila embryo, with the nuclei labeled by Histone-RFP. Each frame was arbitrarily rotated, and the order of the frames was scrambled. The task is now to register these images and order them in time to reconstruct the developmental trajectory.” This excerpt describes Figure 3a, which shows a series of images of a Drosophila embryo that can be seen to be out of temporal and developmental order based on the content of the images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Hunt to include detecting anomalies of content between images in order to allow the method to detect subtle changes between images in large batches so that the process of temporally ordering the images can be more fully automated (Dsilva Abstract: “Currently, image registration and ordering are often done manually, requiring a significant amount of expertise with a specific system. However, as the sizes of imaging data sets grow, these tasks become increasingly difficult, especially when the images are noisy and the developmental changes being examined are subtle. To address these challenges, we present an automated approach to simultaneously register and temporally order imaging data sets.”).
Hunt, in view of Dsilva, fails to disclose predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data.
Goyal teaches predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data (Abstract: “The method comprises accessing a plurality of posts and scheduling information for the plurality of posts, wherein the scheduling information comprises a time period during which the plurality of posts is to be scheduled for posting on an online Social media site; predicting a response to each post at a plurality of times that fall within the time period; and scheduling, based on the predicted responses to each post, a time to post each post of the plurality of posts, wherein scheduling maximizes the predicted response to each post.” Here, the social media post are images and the predicting of the actual time takes the form of predicting when the posts will garner the best responses. Para. [0026]: “The prediction engine 128 uses prediction data 126 collected by the data collection module 124 from the SNS server 134. The predictions are based on a plurality of parameters including, but not limited to, the performance of past posts on the same social media channel, other industry channels, and the like, current trending topics for the target audience as measured by various sources, online behavior of the target audience for a particular post, and feature overlaps with posts that have already been scheduled.” Here, the reference lists the sources of contextual and image data that are analyzed for the purpose of making the predictions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Hunt to include predicting the actual time of an image based on image and “A very important aspect of social media marketing is to present content to users at key times that maximize engagement and on-site activity. It may not be difficult to determine a time to post a single post such that it will be expected to result in maximum engagement and on-site activity. However, when a set of posts needs to be posted over a given time period, manual intervention and educated guesswork are required for dynamically scheduling the set of posts because the posting of a first post influences the engagement and on-site activity of a second post.”).

Regarding claim 19, Hunt, in view of Dsilva and Goyal, discloses the system of claim 18. Hunt further discloses wherein the at least two images comprise images from non-real time posts (Col. 3 Lines 36-42: "Even when the user uploads the photographs randomly (e.g., a newer photograph with a later timestamp is uploaded before an older photograph with an earlier timestamp), the photographs may still be sorted and arranged according to the timestamps indicating when the photographs are actually taken (e.g., as opposed to when they are uploaded to the server)."The post being made are non-real time as they are being uploaded in random temporal order indicating they are not being posted as they are being taken.).

Regarding claim 20, Hunt, in view of Dsilva and Goyal, discloses the system of claim 18. Hunt further discloses the method embodied in a cloud-computing environment (Col. 4 Lines 16-20: “Particular embodiments may be implemented on one or more computer systems. FIG. 2 illustrates an example computer system 200. In particular embodiments, one or more computer systems 200 perform one or more steps of one or more methods described or illustrated herein.” Col. 4 Lines 40-44: “Particular embodiments may be implemented on one or more computer systems. FIG. 2 illustrates an example computer system 200. In particular embodiments, one or more computer systems 200 perform one or more steps of one or more methods described or illustrated herein.” In these excerpts, the reference explains that its methodology may be run on a computing device utilizing cloud based operating system.).

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt, in further view of Dsilva, Goyal, Gordon et al. (U.S. Pub. No. 20180032997A1), hereinafter Gordon, and Raskin et al. (U.S. Pub. No. 20170280090A1), hereinafter Raskin.
Regarding claim 8, Hunt, in view of Dsilva and Goyal, discloses the computer-implemented method of claim 1. Hunt fails to disclose wherein a type of the contextual data is selected from a group consisting of: an e-mail, a prior posted image, a prior caption, a user comment; an other user comment; calendar data; a financial transaction history; a travel history; Global Positioning System (GPS) of a smart phone; an internet Protocol (IP) address; and a prior textual post, and wherein a type of the image data is selected from a group consisting of: facial recognition; object recognition; and background image data recognition.
Gordon teaches wherein a type of the contextual data is selected from a group consisting of: an e-mail (Para. [0209]: “If the application is operated and managed by a contextual advertisement/content management system, the system may automatically retrieve information relating to the application. For example, in one embodiment, information may be retrieved from an email (e.g. purchase receipt, text describing an event/store/interaction, etc.), text sms message (e.g. purchase confirmation, text describing an event/store/interaction, etc.), a social networking posting (e.g. “I'm going to [x] event,” a friend recommendation to interact with an event/store/interaction, etc.), and/or from any other source which may provide information.” The reference specifically states the contextual data may be retrieved from an email), a prior posted image, a prior caption (Para. [1755]: “In one embodiment, the context of the comments may be used to trigger an action. For example, in various embodiments, the context may include any circumstances associated with a comment,… actual text of comment, attachment associated with a comment, data item (e.g. photo, video, etc.) associated with a comment, and/or any other type of information which may relate in some manner to context and/or comments.” Here, the comment is serving as a caption as it can be associated with a picture, as stated by the reference. The reference also states that the photo (image) can be used as context.), a user comment; an other user comment (Para. [1755]: “In one embodiment, the context of the comments may be used to trigger an action. For example, in various embodiments, the context may include any circumstances associated with a comment” The reference says that context of comments can be used. As the plural is used, that can include both a user comment and another user comment); calendar data (Para. [1684]: “Possible contextual details which may be used to determine the length of the delay may include, but not limited to, calendar data (e.g. further analysis may be delayed until the scheduled end of an event where pictures are being taken, etc.), time of day (e.g. if a user typically receives a lot of email attachments during a particular window of time, etc.), and/or any other context.” The reference specifically states the contextual data may be retrieved from calendar data); a financial transaction history (Para. [0531]: “In one embodiment, the price filter may incorporate information relating to a budget and/or expense system. For example, in one embodiment, the user may have an account set up to track billings, expenses, income, and/or all financially related affairs.” Here, the reference information about billings, expenses, income, etc. as contextual data.); a travel history; Global Positioning System (GPS) of a smart phone; an internet Protocol (IP) address (Para. [1851]: “In another embodiment, one or more instructions may be received based off of a context associated with the user, including location information (e.g. GPS location information, a physical address, an IP address, shopping center, movie theatre, stadium, etc.)…” The reference specifically states the contextual data may be retrieved from GPS and IP address data; additionally, GPS data can be construed to be travel history as well.); and a prior textual post (Para. [0209]: “If the application is operated and managed by a contextual advertisement/content management system, the system may automatically retrieve information relating to the application. For example, in one embodiment, information may be retrieved from… a social networking posting (e.g. “I'm going to [x] event,” a friend recommendation to interact with an event/store/interaction, etc.), and/or from any other source which may provide information.” The reference specifically states the contextual data may be retrieved a social media posting consisting of text.).
Gordon is analogous to the instant application because both speak to gathering and analyzing data from multiple sources in order to determine if a certain action is taken in a computing environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Hunt to include these various sources as contextual data because they offer a broad source of data that can provide relevant information about the life of the user (Gordon Para. [0191]: “The information received and/or collected by the one or more other applications may include any information capable of being used to determine targeted advertisements and/or content, such as browsing history, social network information,… and/or any other personal information.”).
Raskin teaches wherein a type of the image data is selected from a group consisting of: facial recognition; object recognition; and background image data recognition (Para. [0026]: “In a third embodiment, determining the delay time includes selecting a target delay time S230 based on information derived from the input video or from other captured images, such appearance parameters or information based on image segmentation… Information based on image segmentation can include: edge detection information; region detection information; or object recognition information such as object identification, estimated object motion (e.g., perceived motion data, such as data indicative of viewer motion, surrounding object motion, etc.), facial recognition information, background/foreground segmentation, and/or any other suitable processing method.” The information derived from video or other captured images is the image data, and it is said to include facial recognition information, object recognition information, and background/foreground segmentation, which recognizes the background from the foreground.).
Raskin is analogous to the instant application because both speak to analyzing and displaying images in a computing environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify Hunt to include using facial recognition, object recognition, and background recognition because these techniques can provide important information about the content of an image (Raskin Para. [0026]: “In a third embodiment, determining the delay time includes selecting a target delay time S230 based on information derived from the input video or from other captured images, such appearance parameters or information based on image segmentation…. Information based on image segmentation can include: edge detection information; region detection information; or object recognition information such as object identification, estimated object motion (e.g., perceived motion data, such as data indicative of viewer motion, surrounding object motion, etc.), facial recognition information, background/foreground segmentation, and/or any other suitable processing method.”).

Response to Arguments
Applicant's arguments filed March 22, 2021 ("Remarks") have been fully considered but they are not persuasive.
	Regarding the rejections under 35 USC § 101, using the content of images to reorder said images does not make the claimed invention significantly more than an abstract idea. Observing the contents of two or more images to determine when they were taken in order to reorder them accordingly is very much a mental process that can be performed by a human. For example, if a person was given two images of themselves from their youth, they could determine when the images were taken based on 
	Regarding the rejections under 35 USC § 103, Applicant is correct in asserting that the combination of Hunt and Goyal does not teach or suggest the amended claim, particularly, the limitation “detecting an anomaly of content between at least two images.” However, Hunt and Goyal in combination with Dsilva, cited in rejections of claims 3 and 13 in the previous Office Action, do teach the amended claim in its entirety, as outlined above. Dsilva clearly teaches detecting an anomaly of content between multiple images, which, in combination with the disclosures and teaches of Hunt and Goyal, leads to the new rejections of the independent claims 1, 11, and 18 under 35 USC § 103. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chae, Junghoon, et al. "Spatiotemporal social media analytics for abnormal event detection and examination using seasonal-trend decomposition." 2012 IEEE Conference on Visual Analytics Science and Technology (VAST). IEEE, 2012. (Teaches using data from social media to detect anomalous events)
Chen, Siming, Lijing Lin, and Xiaoru Yuan. "Social media visual analytics." Computer Graphics Forum. Vol. 36. No. 3. 2017. (Teaches visual analytic techniques for social media)
Garg, Mohit, et al. "Automatic anomaly alerts for scheduled posts." U.S. Patent No. 10,142,278. 27 Nov. 2018. (Teaches detecting anomalies in social media posts)
Grosz, Aryk Erwin, et al. "Systems and methods for generating autoflow of content based on image and user analysis as well as use case data for a media-based printable product." U.S. Patent No. 8,799,756. 5 Aug. 2014. (Teaches performing image analysis in a social media setting)
Kline, Eric V., and Sarbajit K. Rakshit. "Updating social media post based on subsequent related social media content." U.S. Patent Application No. 16/135,239. (Teaches contextual analysis to determine the relationship between two social media posts)
Müller, Eric, Matthias Springstein, and Ralph Ewerth. "“When was this picture taken?”–Image date estimation in the wild." European Conference on Information Retrieval. Springer, Cham, 2017. (Teaches a technique for predicting when an image was taken)
Yang, Chenguang, et al. "Context-based command surfacing." U.S. Patent No. 10,203,933. 12 Feb. 2019. (Teaches a variety of sources of contextual data for use in application on a computing device)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT COOPER whose telephone number is (313)446-6643.  The examiner can normally be reached on M-F 7:30-4:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125